 Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 1 of 12 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

LOUIS SAMUELS,

       Plaintiff,

v.                                         CASE NO.:

LENNAR HOMES, LLC,

    Defendant.
____________________________________/

                  COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Louis Samuels, by and through undersigned counsel, brings this

action against Defendant, Lennar Homes, LLC, and in support of his claims states

as follows:

                            JURISDICTION AND VENUE

       1.        This is an action for damages for violations of 42 U.S.C. § 1981

(“Section 1981”) and Title VII of the Civil Rights Act of 1964, as amended (“Title

VII”), 42 U.S.C. § 2000e et seq.

       2.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331

and 29 U.S.C. § 201 et seq.

       3.        Venue is proper in the Middle District of Florida, because all of the

events giving rise to these claims occurred in Orange County, Florida, which is in

this district.

                                        PARTIES

       4.        Plaintiff is a resident of Orange County, Florida.
 Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 2 of 12 PageID 2




         5.    Defendant operates a residential construction company in Orlando, in

Orange County, Florida.

                             GENERAL ALLEGATIONS

         6.    Plaintiff has satisfied all conditions precedent, or they have been

waived.

         7.    Plaintiff has hired the undersigned attorneys and agreed to pay them

a fee.

         8.    Plaintiff requests a jury trial for all issues so triable.

         9.    Plaintiff is a member of a protected class of persons under Section

1981.

         10.   Plaintiff is an employee whose rights to contract for employment, and

enjoy the benefits of employment, are protected under Section 1981.

         11.   Under Section 1981, Defendant is an employer prohibited from

interfering with any employee’s contractual right to enjoy the same benefits,

privileges, terms, and conditions of employment that all other employees of

Defendant otherwise enjoy, regardless of the employee’s race and/or color.

         12.   At all times material hereto, Defendant acted with malice and reckless

disregard for Plaintiff’s protected rights under Section 1981.

         13.   At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII.

         14.   At all times material hereto, Defendant employed fifteen (15) or more

employees. Thus, Defendant is an “employer” within the meaning of Title VII.

                                          2
 Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 3 of 12 PageID 3




                                       FACTS

         15.   Plaintiff is an African-American male.

         16.   Plaintiff began working for Defendant as a Construction Manager in

February 2019 and he worked in this capacity until May 28, 2020.

         17.   When Plaintiff was hired, Plaintiff reported to Vice president of

Construction Peter Bernard (Bernard), who is African-American.

         18.   For the year of 2019, while employed with Defendant, Plaintiff did not

receive any counseling or coaching statements. However, Respondent will allege

that there was an incident in January 2020, for which Bernard only verbally

coached Plaintiff.

         19.   In February of 2020, Defendant, through Dominick English (English),

who is Caucasian, and Anthony DeSimone (DeSimone), who is also Caucasian,

transferred Bernard and installed Vice President of Construction Patrick Hails

(Hails), who is also Caucasian, in Bernard’s place so that Plaintiff now reported to

Hails.

         20.   Also in or about February 2020, Defendant, through DeSimone,

denied Plaintiff his bonuses and began taking job assignments from Plaintiff and

giving them to the Caucasian Construction Manager, Eric Bachanov (Bachanov),

who was also transferred into that Division at the same time as Hails replacing

Bernard.




                                       3
 Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 4 of 12 PageID 4




      21.   In April 2020, Plaintiff complained to Defendant’s Human Resources

in writing about the close friendship between Bachanov and English and the

resulting discriminatory treatment he was receiving.

      22.   However, Defendant failed to act on Plaintiff’s complaint and no

remedial action was taken.

      23.   Plaintiff requested a transfer out of English’s territory in May of 2020,

which DeSimone denied, forcing Plaintiff to go above him. The request was later

granted by Orlando Division President Brock Nicholas (Nicholas), who is

Caucasian, and Plaintiff then reported to Vice President of Construction, Timothy

MacFarlane, who is also Caucasian.

      24.   On or about May 28, 2020, Plaintiff was working as the Construction

Manager at his job site when a county Electrical Inspector, Luiz Fernandes

(Fernandes), who is Hispanic, approached and instantly ignored Plaintiff.

      25.   It is Plaintiff’s job to inspect and ensure that work is in compliance

with county requirements and building codes.

      26.   Instead of speaking with Plaintiff, Fernandes only spoke with Seniro

Construction Manager Alfred Gonzalez (Gonzalez), who is Hispanic.

      27.   Plaintiff attempted to ask Fernandes questions about the deficiencies

he was pointing out, however Fernandes ignored him and threw his open-hand up

level to Plaintiff’s face and switched to speaking Spanish to Gonzalez.

      28.   Fernandes was dismissive of Plaintiff and continued speaking Spanish

with Gonzalez, who spoke Spanish back to Fernandes.

                                      4
 Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 5 of 12 PageID 5




      29.    Plaintiff complained that Fernandes was being rude and disrespectful

and Fernandes told Plaintiff, “Well, now you are talking shit.”

      30.    Gonzalez told Plaintiff to leave and Plaintiff did so, clearly upset by

the racist behavior of Fernandes and Gonzalez’ failure to take any remedial action

to stop Fernandes’ racism towards Plaintiff.

      31.    Fernandes made a complaint with Defendant about Plaintiff and did

not accurately report the incident.

      32.    Defendant seized the opportunity to finalize its own discrimination

and retaliation of Plaintiff and terminated him on May 28, 2020.

      33.    Defendant did not issue any warning or other coaching for Plaintiff

and, instead, skipped straight to terminating Plaintiff.

      34.    Other Caucasian Construction Managers of Defendants have had

incidents or complaints with inspectors and have not been terminated by

Defendant.

      35.    Bachanov, who is Caucasian, has had incidents with inspectors and

has never been disciplined by Defendant and remains employed by Defendant.

      36.    One such incident occurred between Bachanov and inspector William

Larder and no discipline followed.

      37.    On or about May 28, 2020, Defendant terminated Plaintiff's

employment solely because of Plaintiff’s race and color and because he engaged in

protected activity by complaining to Defendant about the discrimination and

disparate treatment.

                                      5
 Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 6 of 12 PageID 6




                    COUNT I –42 U.S.C. § 1981 VIOLATION
                        (RACEDISCRIMINATION)

        38.   Plaintiff realleges and readopts the allegations of Paragraphs 1-12 and

and 15-37 of this Complaint, as though fully set forth herein.

        39.   Plaintiff is a member of a protected class of persons under Section

1981.

        40.   Plaintiff was subjected to disparate treatment by Defendant, based

solely on Plaintiff’s race.

        41.   The foregoing actions constitute unlawful discrimination, in violation

of Section 1981.

        42.   Defendant’s actions were willful and done with malice.

        43.   As a direct and proximate result of Defendant’s willful and reckless

discrimination against Plaintiff, Plaintiff has suffered and will continue to

experience pain and suffering, mental anguish, emotional distress, and loss of

earnings and other employment benefits and job opportunities.

        44.   Plaintiff was injured due to Defendant’s violations of Section 1981, for

which Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

              (a)   A jury trial on all issues so triable;

              (b)   That process issue and that this Court take jurisdiction over the

                    case;




                                        6
 Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 7 of 12 PageID 7




              (c)    Judgment      against    Defendant,     permanently       enjoining

                     Defendant from future violations of Section 1981, and

                     remedying all lost income, raises, promotions, and other

                     benefits of which Plaintiff was unlawfully deprived;

              (d)    Compensatory        damages,   including      emotional    distress,

                     allowable at law;

              (e)    Punitive damages;

              (f)    Reinstatement of Plaintiff to a position comparable to his prior

                     position, or in the alternative, front pay;

              (g)    Prejudgment interest on all monetary recovery obtained;

              (h)    All costs and attorney’s fees incurred in prosecuting these

                     claims; and

              (i)    For such further relief as this Court deems just and equitable.


                    COUNT II — 42 U.S.C. § 1981 VIOLATION
                              (RETALIATION)

        45.   Plaintiff realleges and readopts the allegations of Paragraphs 1-12 and

15-37 of this Complaint, as though fully set forth herein.

        46.   Plaintiff is a member of a protected class of persons under Section

1981.

        47.   By making a complaint with Defendant, Plaintiff engaged in protected

activity under Section 1981.

        48.   Defendant retaliated against Plaintiff for engaging in protected

                                         7
 Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 8 of 12 PageID 8




activity under Section 1981 by terminating Plaintiff's employment.

      49.    Defendant’s actions were willful and done with malice.

      50.    Defendant’s retaliation was based solely on Plaintiff’s exercise of his

right to resist and oppose unlawful discrimination and harassment, which is

protected under Section 1981.

      51.    As a direct and proximate result of Defendant’s willful and reckless

discrimination against Plaintiff, Plaintiff has suffered and will continue to

experience pain and suffering, mental anguish, emotional distress, and loss of

earnings and other employment benefits and job opportunities.

      52.    Plaintiff was injured due to Defendant’s violations of Section 1981, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             (a)    A jury trial on all issues so triable;

             (b)    That process issue and that this Court take jurisdiction over the

                    case;

             (c)    Judgment      against     Defendant,      permanently    enjoining

                    Defendant from future violations of Section 1981, and

                    remedying all lost income, raises, promotions, and other

                    benefits of which Plaintiff was unlawfully deprived;

             (d)    Compensatory        damages,    including    emotional    distress,

                    allowable at law;

             (e)    Punitive damages;

                                        8
 Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 9 of 12 PageID 9




             (f)    Reinstatement of Plaintiff to a position comparable to his prior

                    position, or in the alternative, front pay;

             (g)    Prejudgment interest on all monetary recovery obtained;

             (h)    All costs and attorney’s fees incurred in prosecuting these

                    claims; and

             (i)    For such further relief as this Court deems just and equitable.

                     COUNT III – TITLE VII VIOLATION
                          (DISCRIMINATION)

      53.    Plaintiff realleges and readopts the allegations of paragraphs 1-8 and

13-37 of this Complaint, as though fully set forth herein.

      54.    Plaintiff is a member of a protected class under Title VII.

      55.    Plaintiff was subjected to disparate treatment on the basis of his race

and color.

      56.    Defendant knew or should have known of the disparate treatment

suffered by Plaintiff, and failed to intervene or to take prompt and effective

remedial action in response.

      57.    Defendant’s actions were willful and done with malice.

      58.    Plaintiff was injured due to Defendant’s violations of Title VII, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             a)     A jury trial on all issues so triable;




                                        9
Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 10 of 12 PageID 10




             b)    That process issue and that this Court take jurisdiction over the

                   case;

             c)    An injunction restraining continued violation of Title VII by

                   Defendant;

             d)    Compensation      for   lost   wages,     benefits,     and   other

                   remuneration;

             e)    Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                   prior position, or in the alternative, front pay;

             f)    Any other compensatory damages, including emotional

                   distress, allowable at law;

             g)    Punitive damages;

             h)    Prejudgment interest on all monetary recovery obtained.

             i)    All costs and attorney’s fees incurred in prosecuting these

                   claims; and

             j)    For such further relief as this Court deems just and equitable.

                   COUNT IV – TITLE VII RETALIATION

      59.    Plaintiff realleges and readopts the allegations of paragraphs 1-8 and

13-37 of this Complaint, as though fully set forth herein.

      60.    Plaintiff is a member of a protected class under Title VII.

      61.    Plaintiff exercised or attempted to exercise his rights under Title VII,

thereby engaging in protected activity under Title VII.



                                      10
Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 11 of 12 PageID 11




      62.    Defendant retaliated against Plaintiff for engaging in protected

activity under Title VII by terminating his employment.

      63.    Defendant’s actions were willful and done with malice.

      64.    In terminating his employment, Defendant took material adverse

action against Plaintiff.

      65.    Plaintiff was injured due to Defendant’s violations of Title VII, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             a)     A jury trial on all issues so triable;

             b)     That process issue and that this Court take jurisdiction over the

                    case;

             c)     That this Court enter a declaratory judgment, stating that

                    Defendant retaliated against Plaintiff for exercising          rights

                    under Title VII;

             d)     That this Court enter an injunction restraining continued

                    violation of Title VII by Defendant;

             e)     Compensation       for   lost    wages,      benefits,   and   other

                    remuneration;

             f)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                    prior position, with back pay plus interest, pension rights,

                    seniority rights, and all fringe benefits;

             g)     Front pay;

                                       11
Case 6:21-cv-00637-RBD-EJK Document 1 Filed 04/09/21 Page 12 of 12 PageID 12




           h)     Any other compensatory damages, including emotional

                  distress, allowable at law;

           i)     Punitive damages;

           j)     Prejudgment interest on all monetary recovery obtained.

           k)     All costs and attorney’s fees incurred in prosecuting these

                  claims; and

           l)     For such further relief as this Court deems just and equitable.

                           JURY TRIAL DEMAND

     Plaintiff demands trial by jury as to all issues so triable.

     Dated this 9th day of April, 2021.

                                       Respectfully submitted,


                                       /s/ Brandon J. Hill
                                       BRANDON J. HILL
                                       Florida Bar Number: 0037061
                                       Direct Dial: 813-337-7992
                                       AMANDA E. HEYSTEK
                                       Florida Bar Number: 0285020
                                       Direct Dial: 813-379-2560
                                       WENZEL FENTON CABASSA, P.A.
                                       1110 N. Florida Avenue, Suite 300
                                       Tampa, Florida 33602
                                       Main Number: 813-224-0431
                                       Facsimile: 813-229-8712
                                       Email: bhill@wfclaw.com
                                       Email: aheystek@wfclaw.com
                                       Email: aketelsen@wfclaw.com
                                       Attorneys for Plaintiff




                                      12
